DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 27 is objected to because of the following informalities:  
It appears that the dependency of claim 27 should be changed to claim 21. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20, 32, 33, 35, and 38-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 line 4, “the wide area network” lacks antecedent basis in the claim. 

Regarding claim 1 lines 6-7, “accessing a source of broadcast information on a wide area communication network using the first communication interface” associates the first communication interface with a wide area network. However Line 4 associates the second communication interface with a wide area network. It is unclear if the first, or second, or both of the first and second communication interfaces communicate using the wide area network.

Regarding claims 12 and 32, the scope of “a parameter value related to the mean anomaly of an orbit of one of the satellites” cannot be clearly determined. It is unclear what parameter values are considered to be “related to” the mean anomaly.

Regarding claims 13 and 33, the scope of “a parameter related to a longitude of an ascending node associated with an orbital plane of one of the satellites” cannot be clearly determined. It is unclear what parameters would be considered “related to” the longitude.

Regarding claims 15 and 35, “the bit stream” lacks antecedent basis in the claims.

Regarding claims 18 and 38, “stored away at one or more locations from the ephemeris server” is unclear.

Regarding claims 19 and 39, “the ephemeris server further record in the real-time based the time of creation associated with each instance of creation of modified trajectory information” is unclear.

Regarding claims 20 and 40, it is unclear what is meant by “the ephemeris server recovers the real-time database by creating modified trajectory information current at a selected previous time as a reference set of modified trajectory information and wherein the modified trajectory information in the reference set is provided to the devices only after such modified trajectory information is updated subsequent to the selected time”.

The remaining claims are dependent.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7, 14, 15, 17, 20-22, 27, 34, 35, 37, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diggelen (US 2008/0024361) in view of Liu (US 20140070991 A1) and further in view of Abraham (US 6,560,534).

Regarding claim 21, Diggelen (US 2008/0024361) teaches [NOTE: limitations not taught by Diggelen are lined through] a method for providing ephemeris information of satellites from at least one GNSS, comprising, in an ephemeris server (300, Fig. 3):
(a) (i) obtaining broadcast ephemeris information by accessing a source of broadcast information on 

(c) providing the modified trajectory information to each of a plurality of devices, each device having a GNSS receiver capable of using the modified trajectory information to process broadcast signals of the satellites (implied by “a GNSS receiver using the LTO models to assist in receiving GNSS satellite signals” para. [0030]).
As indicated by the lined through language above, Diggelen does not teach:
(1) the broadcast ephemeris information accessed using a wide area communication network. Diggelen does not teach any particular means by which the broadcast ephemeris information is accessed. However it is known to access broadcast ephemeris information using a wide area communication network. For example see Liu para. [0023] “internet”. It would have been obvious to modify Diggelen by accessing the broadcast ephemeris information using a wide area communication network such as the internet because it is a matter of applying a known technique to a known device ready for improvement to yield predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc. 
(2) the modified orbital trajectory information stored in a real time database and updated at designated time points based on an update criterion. Diggelen does not teach any details regarding how the modified orbital trajectory information is stored or maintained.
Abraham (US 6,560,534) teaches modified orbital trajectory information stored in a real time database (108, Fig. 1) and updated at designated time points based on an update criterion (Fig. 4; 2:46-48; criterion is passage of time - see “desired time interval” 5:58 and “sequential 6 hour windows of STD are used to create 6-hour ephemeris models” 6:67 – 7:2). Abraham teaches that the database is a source from which the most recent orbital trajectory information can be accessed (3:40-42).
It would have been obvious to further modify Diggelen by storing the orbital trajectory information in a real time database, and updating based on an update criterion, in order to preserve a record of current orbital trajectory information to provide a source from which the most recent orbital trajectory information can be accessed.

Regarding claim 1, in addition to what has already been discussed with respect to claim 21, Diggelen indicates first and second communication interfaces at 314 and “LTO MODEL AND TIME-HORIZON” in Fig. 3.

Regarding claims 2 and 22, Diggelen does not teach the modified trajectory information provided to the devices on demand. Abraham teaches modified trajectory information provided on demand (5:29-31). It would have been obvious to further modify Diggelen according to Abraham in order to provide the modified trajectory information when needed. 

Regarding claims 7 and 27, Abraham’s modified trajectory information for each satellite is not updated when the update criterion is not satisfied. It would have been obvious to further modify Diggelen by not updating the modified trajectory information when the update criterion is not satisfied in order to conserve processing resources.

Regarding claims 14 and 34, one would expect Diggelen’s modified trajectory information to comprise a bit stream, as data is typically transmitted digitally. Further, said bit stream would appear to be related only to modified trajectory information not already in possession by the device. There is no indication that Diggelen repeats transmission of modified trajectory information or otherwise provides information already in possession by the device.

Regarding claims 15 and 35, Diggelen’s bit stream would include modified trajectory information of two or more satellites (“each satellite” abstract and 402, Fig. 400).

Regarding claims 17 and 37, Abraham teaches that the designated time points occur at regular time intervals (“desired time interval” 5:58; “sequential 6 hour windows of STD are used to create 6-hour ephemeris models” 6:67 – 7:2).

Regarding claims 20 and 40, as best understood, Abraham’s ephemeris server recovers the real-time database by creating modified trajectory information current at a selected previous time as a reference set of modified trajectory information (402, Fig. 4 and 5:58-63) and wherein the modified trajectory information in the reference set is provided to the devices only after such modified trajectory information is updated subsequent to the selected time (404-410, Fig. 4).

Claim(s) 3, 4, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diggelen (US 2008/0024361) in view of Liu (US 20140070991 A1) and Abraham (US 6,560,534) and further in view of Muquet (US 20170289952 A1).

Regarding claims 3, 4, 23, and 24, Diggelen does not teach any particular communication network over which the devices and ephemeris server communicate, and therefore does not teach a LPWAN such as LoRa.
Muquet teaches providing GNSS assistance information over the LoRa network (para. [0076], Fig. 1). It would have been obvious to further modify Diggelen in view of Muquet in order to provide the modified trajectory information to low power devices connected in a LoRa network.

Claim(s) 8, 9, 12, 13, 28, 29, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diggelen (US 2008/0024361) in view of Liu (US 20140070991 A1) and Abraham (US 6,560,534) and further in view of Grant (US 20190353799 A1).

Regarding claims 8, 9, 12, 13, 28, 29, 32, and 33, Diggelen’s modified trajectory information comprises ephemeris orbit parameters (abstract “orbit parameter of a current broadcast ephemeris” in view of para. [0039]), and broadcast ephemeris orbit parameters are known to comprise Kepler ephemeris information including semi-major axis, mean anomaly, and a parameter related to longitude of an ascending node. See Grant Table 2 and para. [0066] (“right ascension ascending node f is the angular distance (longitude) of the ascending node measured from the vernal equinox”). It would have been obvious to further modify Diggelen in view of Grant because semi-major axis, mean anomaly, and a parameter related to longitude of an ascending node, belong to the finite set of known broadcast ephemeris orbital parameters, any of which would have been at least obvious to try as per Diggelen para. [0039]. Choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Claim(s) 18, 19, 38, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diggelen (US 2008/0024361) in view of Liu (US 20140070991 A1) and Abraham (US 6,560,534) and further in view of OFFICIAL NOTICE.

Regarding claims 18, 19, 38, and 39, Examiner takes OFFICIAL NOTICE that it is well-known to store backup copies of a database at other locations, along with respective times of creation. As best understood, it would have been obvious to further modify Diggelen by storing copies of the real-time database in order to provide data security. One would expect respective times of creation to be stored as well, as Abrahams’ modified trajectory information is created with respect to particular times (Fig. 3 “HOURS”). It would have been obvious to further modify Diggelen as claimed in order to provide data security and a means of retrieving data as a function of the time to which it pertains.

Allowable Subject Matter

Claims 5, 6, 10, 11, 16, 25, 26, 30, 31, and 36 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648